Citation Nr: 1514146	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a a higher initial evaluation for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 30, 2014 and in excess of 50 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Harrison, Montana.  

The October 2012 rating decision granted service connection for PTSD and assigned a 30 percent initial rating effective from July 31, 2012.  During the pendency of the appeal, a May 2014 rating decision granted a 50 percent staged initial rating for PTSD, effective from April 30, 2014.  Because less than the maximum available schedular rating was awarded and because the increase was not granted effective from the initial date that service connection was awarded, the issue, as described above, is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claim for the Veteran's PTSD is on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issue of entitlement to a TDIU addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to April 30, 2014, the Veteran's PTSD was manifested by symptoms to include recurrent and distressing recollection of events, recurrent distressing dreams of events, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize and resemble an aspect of traumatic events, efforts to avoid activities, places or people that arouse recollections of trauma, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance, productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  For the period from April 30, 2014, the Veteran's PTSD has been manifested by symptoms to include recurrent, involuntary, and intrusive distressing memories of the traumatic events, intense or prolonged psychological distress and marked physiological reactions at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events, avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events, persistent negative emotional state, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships, productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the rating period prior to April 30, 2014, the criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  For the rating period from April 30, 2014, the criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records and private records have been obtained and are associated with the claims file. 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided PTSD examinations to the Veteran in September 2012 and April 2014.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

This appeal arises from the rating decision in which service-connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the rating period prior to April 30, 2014, the Veteran's PTSD has been evaluated as 30 percent disabling.  The pertinent evidence of record for this period includes private treatment records, VA treatment records and a September 2012 VA PTSD examination report.  

The September 2012 VA PTSD examination report noted symptoms which included recurrent and distressing recollection of events, recurrent distressing dreams of events, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize and resemble an aspect of the traumatic events.  Other noted symptoms included efforts to avoid activities, places or people that arouse recollections of trauma, markedly diminished interest or participation in significant activities, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The September 2012 VA examiner also noted anxiety, panic attacks that occurred weekly or less often, and difficulty in establishing and maintaining effective work and social relationships.  The September 2012 VA examiner also noted the Veteran reported he was haunted by events of war, experienced night sweats, survivor's guilt and bad dreams, that tended to avoid big groups, had lost interest in sports and dancing, was somewhat detached, had moderate numbness, and experienced insomnia, hypervigilance, irritability.  The September 2012 VA PTSD examiner provided a sole diagnosis of PTSD.  The September 2012 VA examiner stated the Veteran's social and occupational impairment was due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

Additionally, a September 2012 VA treatment record, associated with the electronic record within Virtual VA, noted a PTSD diagnosis was suggested based on the Veteran's response to set of specific questions.  A November 2012 private treatment record noted insomnia.  An April 2013 private treatment record indicated the Veteran stated had had some problems off and on with depression ever since Vietnam, to include being sad at times.  The April 2013 private treatment record specifically reported no loss of interest; however, the Veteran did report that there were times that he thought "Lord please just let me die during my sleep."  However, the Veteran denied any previous suicide attempts and current suicidal ideation.  A subsequent April 2013 private treatment record noted the Veteran refused medication for depression.  

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent prior to April 30, 2014.  Indeed, the September 2012 VA PTSD examination report characterized the Veteran's PTSD as productive of social and occupational impairment which decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The record does not reflect any evidence to the contrary as the September 2012 VA treatment record only suggested a diagnosis of PTSD, which is duplicative of the diagnosis provided during the September 2012 VA examination.  Moreover, the private treatment records indicated symptoms which included insomnia, which was also noted by the September 2012 VA examination report.  Furthermore, while a private treatment record indicated the Veteran experienced sadness, it did not provide a definitive diagnosis related to depression and notably, reflected the Veteran desire not to receive treatment for such.  Thus, the evidence establishes that for the period prior to April 30, 2014, the Veteran's PTSD symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks.  The evidence has not shown that the disability has resulted in occupational and social impairment with reduced reliability and productivity, prior to April 30, 2014, thus a rating in excess of 30 percent is not warranted for this period. 

For the rating period from April 30, 2014, the relevant evidence of record is an April 2014 VA PTSD examination report, which noted symptoms that included recurrent, involuntary, and intrusive distressing memories of the traumatic events, intense or prolonged psychological distress and marked physiological reactions to exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events, avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events, persistent negative emotional state, feelings of detachment or estrangement from others, irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, sleep disturbance, depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  At the April 2014 VA PTSD examination report the Veteran reported symptoms which included intrusive memories and images, problems with ongoing psychological and physiological distress, struggles with survivor guilt, social withdrawal, hyperarousal, irritability, occasional aggressive behavior (with the most aggressive behavior in the context of employment which led difficulty being rehired for seasonal work), hypervigilance, and avoidance of crowds.  As with the prior September 2012 VA PTSD examiner, the April 2014 VA PTSD examiner provided a sole diagnosis of PTSD.  The April 2014 VA examiner stated the Veteran's functional profile was better captured by reduced reliability and productivity.  

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 50 percent from April 30, 2014.  Specifically, the April 2014 VA examiner indicated the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  However, while the 50 percent rating category is warranted for this period, the evidence does not reflect functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, as is contemplated by the 70 percent rating category.  Indeed, the April 2014 VA PTSD examiner noted the Veteran had been married for 19 years, although the examiner noted he was currently separated.  The April 2014 VA PTSD examiner also noted the Veteran reported various challenges with adult children, but notably that he liked to hunt and had a friend or two he may do this with.  Additionally, the April 2014 VA PTSD examiner reported that the Veteran kept in contact with some of his family.  The evidence establishes that, for the period from April 30, 2014, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  Thus, for the period from April 30, 2014, a rating in excess of 50 percent is not warranted. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported recurrent and distressing recollections of events, recurrent distressing dreams of events, intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize and resemble an aspect of traumatic events, efforts to avoid activities, places or people that arouse recollections of trauma, markedly diminished interest or participation in significant activities, restricted range of affect, irritability or outbursts of anger, hypervigilance, panic attacks, anxiety, persistent negative emotional state, feelings of detachment or estrangement from others, exaggerated startle response, depressed mood, chronic sleep impairment, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting greater occupational and social impairment, which is above the level of disability that the Veteran has been shown to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, there is no basis for an initial rating in excess of 30 percent prior to April 30, 2014, or for a staged initial rating in excess of 50 percent thereafter.  38 C.F.R. § 4.130, DC 9411 (2014).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for an increased rating for PTSD, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. (1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to April 30, 2014, is denied. 

Entitlement to a staged initial evaluation in excess of 50 percent for PTSD, from April 30, 2014, is denied. 


REMAND

The Board finds it necessary to remand the issue of entitlement to a TDIU, to the agency of original jurisdiction for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.   Here, the record raises the issue of a TDIU.  Specifically, the April 2014 PTSD examination report notes the Veteran engaged seasonal construction work.  Such is consistent with the prior September 2012 VA PTSD examination report, which noted the Veteran was employed seasonally in road construction and unemployed in winter; but that he did not get on this year.  It is not clear if such constitutes a substantially gainful occupation or is actually marginal employment.  Moreover, the April 2014 VA PTSD examination report, noted in part, that that ongoing interpersonal struggles on the job have led to some challenges for Veteran in maintaining employment.  The April 2014 VA PTSD examiner further opined that the Veteran presented as motivated for work, but interpersonal challenges over the years have reduced the options available to him.  Thus, in light of above, the issue of entitlement to a TDIU must be remanded for further development. 

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed appropriate, the AOJ must adjudicate the issue of entitlement to a TDIU.  If the benefit is not granted, the Veteran and his representative must be provided a copy of the unfavorable determination.  After the Veteran and his representative have had an adequate opportunity to respond to the statement of the case, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


